—Appeal by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Egitto, J.), both imposed February 4, 1992.
Ordered that the sentences are affirmed.
*358Contrary to the defendant’s contention, the record demonstrates that he knowingly, intelligently, and voluntarily waived his right to appeal as part of the plea agreements (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, having pleaded guilty with the understanding that he would receive the sentences which were thereafter imposed, the defendant has no basis to now complain that his sentences were excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.